Exhibit 10.6
(WALTER INVESTMENT) [b80588b8058800.gif]
March 15, 2010
Kimberly A. Perez
3314 Sierra Circle
Tampa, FL 33629
Dear Kim:
On or about December 23, 2008, you entered into an agreement pursuant to which
you would act as the Vice President and Chief Financial Officer of Walter
Investment Management Corp.(the “Company”), the surviving entity following the
merger of JWH Holding Company, LLC (“JWHHC”) with Hanover Capital Mortgage
Holdings, Inc. (“HCM”) pursuant to the Agreement and Plan of Merger entered into
between JWHHC and HCM. You have been acting in that capacity since April 17,
2009, however, you and the Company agree that there is a need to clarify or
amend certain of the provisions of your existing agreement. This letter is
intended to amend and restate your existing agreement and this agreement (the
“Agreement”) will be the sole obligation of the Company with respect to your
employment; it being specifically understood that this Agreement does not
supersede any provisions of any individual long term incentive or other benefit
plans or programs to which you may be a party. The “Term” of this Agreement
shall continue until the close of business on April 16, 2011. Thereafter, the
Term shall automatically extend annually for one year terms unless and until
terminated as provided herein. The purpose of this Agreement is to ratify and
confirm your acceptance of the terms of your employment. All capitalized terms
that are not defined herein are defined in Appendix 1 hereto.

1.   As Vice President, Chief Financial Officer and Treasurer, you shall report
to and serve at the direction of the President and Chief Operating Officer of
the Company or to such other person as may be designated from time to time. In
your capacity as Vice President, Chief Financial Officer and Treasurer, you will
be responsible for corporate accounting, preparation of financial statements for
the Board of Directors, filings with the SEC, establishment of accounting
policies and procedures for the Company, timely and reliable financial
reporting, and supervision of the accounting, finance, tax, treasury, project
management and investor relations staff.   2.   Your compensation package will
be as follows:

  (a)   Base Salary

      Your Base Salary will be $236,010 per year which will be subject to review
and increase (but not decrease) by the Compensation Committee and paid in
accordance with the payroll practices of the Company, as they may change from
time to time.

(WAC LISTED) [b80588b8058801.gif]
www.walterinvestment.com

 



--------------------------------------------------------------------------------



 



  (b)   Bonus         Your annual target bonus will be, at a minimum, 60% of
your Base Salary, or $141,606 at your current Base Salary, with the potential to
increase your bonus to a maximum of 120% of your Base Salary or $283,212 at your
current Base Salary; provided, however, that the actual amount of your bonus
will be dependent upon the achievement of the Company’s annual financial and
other goals consistent with those established for other members of executive
management, as well as the accomplishment of individual objectives, established
annually by the Board of Directors (the actual bonus awarded to you in any given
year, which may be greater or less than your target bonus is referred to herein
as your “Annual Bonus” for that year). Except as provided in sections 6(a), (b),
and (d), below to receive a bonus you must be employed through the end of the
year for which the bonus is payable (the “Bonus Year”). The bonus for a Bonus
Year will be payable to you during the following year (the “Bonus Payment Year”)
immediately upon the closing of the Company’s books for the Bonus Year, but not
later than March 14 of the Bonus Payment Year (the date of payment being the
“Bonus Payment Date”).     (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives and in
accordance with their terms, as they may change from time to time.     (iii)  
Participation in the Company’s retirement plan, generally applicable to salaried
employees as it may change from time to time and in accordance with its terms.
Your eligibility to participate will be consistent with the requirements of
ERISA.     (iv)   Participation in the Company’s long-term incentive plan(s) in
effect from time to time. For 2010, your annual long-term incentive opportunity
will have a targeted economic value equal to, at a minimum, $200,000.
Thereafter, the annual economic value shall be determined by the Compensation
Committee. The components of any award and the methodology for determining the
economic

-Page 2-



--------------------------------------------------------------------------------



 



      value shall be as provided in the plan(s) or otherwise as determined by
the Compensation Committee in its discretion. Notwithstanding the foregoing,
except to the extent inconsistent with the terms and conditions of the plan(s),
any award agreements shall be consistent with the terms and conditions of this
Agreement. In particular, with respect to the award of annual equity grants any
such grants will (a) vest over a period that is no longer than one-third per
year for three years, (b) option grants will have a minimum 10-year term and
(c) upon your death, Disability, Constructive Termination, Retirement, or upon a
Change of Control, vesting will accelerate. Subject to the foregoing, the
specific terms of your annual long-term incentive opportunity will be mutually
agreed upon and set forth in separate grant agreements. as it applies to other
executives and subject to terms of the Company’s Long-Term Incentive Plan.    
(v)   Four (4) weeks of annual vacation to be used each year in accordance with
the Company’s vacation policy, as it may change from time to time.     (vi)  
You will receive a monthly auto allowance of $1,000, subject to the usual
withholding taxes.     (vii)   Your Benefits under this Agreement, including
grants to you under the Company’s long-term incentive plan(s), will be subject
to periodic review and increase by the Compensation Committee.

  (d)   Recapitalization         Any equity award agreement will provide that in
the event of any change in the capitalization of the Company such as a stock
spilt or a corporate transaction such as a merger, consolidation, separation or
otherwise, the number and class of RSU’s or options, as the case may be, shall
be equitably adjusted by the Company’s Compensation and Human Resources
Committee, in its sole discretion, to prevent dilution or enlargement of rights.

3.   It is agreed and understood that your employment with the Company is to be
at will, and either you or the Company may terminate the employment relationship
at any time for any reason, with or without cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.   4.   You agree that all
inventions, improvements, trade secrets, reports, manuals, computer programs,
systems, tapes and other ideas and materials developed or invented by you during
the period of your employment with the Company, either solely or in
collaboration with others, which relate to the actual or anticipated business or
research of the Company, which result from or are suggested by any work you may
do for the Company, or which result from

-Page 3-



--------------------------------------------------------------------------------



 



    use of the Company’s premises or the Company’s or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
the Company. You hereby assign to the Company your entire right and interest in
any such Developments, and will hereafter execute any documents in connection
therewith that the Company may reasonably request.   5.   As an inducement to
the Company to make this offer to you, you represent and warrant that you are
not a party to any agreement or obligation for personal services, and there
exists no impediment or restraint, contractual or otherwise on your power, right
or ability to accept this offer and to perform the duties and obligations
specified herein.   6.   In the event of a termination or cessation of your
employment with the Company for any reason, the sole rights and obligations of
the Company in connection with your termination shall be those provided under
the relevant provision below.

  (a)   In the event of your death or Retirement during the Term, the Company
will pay to you, your beneficiaries or your estate, as the case may be, as soon
as practicable after your death or Retirement (with the exception of subsection
(iii) below which will be paid in the Bonus Payment Year), (i) the unpaid Base
Salary through the date of your death or Retirement, plus payment of any bonus
amount payable to you (as determined by the Compensation Committee) in respect
of any bonus period ended prior to your termination of employment (collectively,
the “Compensation Payments”), (ii) for any accrued but unused vacation days, to
the extent and in the amounts, if any, provided under the Company’s usual
policies and arrangements (the “Vacation Payment”), and (iii) the Annual Bonus,
in respect of the fiscal year in which your termination occurs (which shall be
in an amount that is consistent with other Company executives of your level),
multiplied by (x) the number of days prior to your termination during such
fiscal year, divided by (y) 365 (the “Prorated Bonus”).     (b)   In the event
you suffer a Disability the Company may terminate your employment on written
notice thereof, and the Company will pay you (i) amounts payable pursuant to the
terms of any applicable disability insurance policy or similar arrangement (if
any) that the Company maintains, (ii) the Compensation Payments, (iii) the
Vacation Payment and (iv) the Prorated Bonus.     (c)   In the event your
employment is terminated by the Company for Cause or by you other than as a
result of Constructive Termination, Disability, Retirement, or death, the
Company will pay to you (i) unpaid Base Salary through the date of your
termination, plus (ii) the Vacation Payment, and you will be entitled to no
other compensation, except as otherwise due to you under applicable law or the
terms of any applicable plan or program. You will not be entitled, among other
things, to the payment of any unpaid bonus payments in respect of any period
prior to your termination of employment.     (d)   In the event you are
subjected to Involuntary Termination other than for Cause, Disability or death,
or you terminate your employment as a result of Constructive Termination, the

-Page 4-



--------------------------------------------------------------------------------



 



      Company will (i) pay to you the Compensation Payments, the Vacation
Payment, and the Prorated Bonus, (ii) continue to pay your Base Salary then in
effect and Annual Bonus (which shall be in an amount that is consistent with
other Company executives of your level), for a period of 12 months after your
termination, paid in the same periodic installments as such Base Salary, and
during the same Bonus Payment Year (as the case may be) as you would have been
paid had you remained on the Company’s ordinary payroll during such period; and
(iii) continued participation in benefits, to the extent the plans allow, until
the earlier of the 12-month anniversary of the termination date or until you are
eligible to receive comparable benefits from subsequent employment or government
assistance. For purposes of clarification, the period of the foregoing severance
for salary, bonus and benefits shall be 12 months regardless of how much time
remains in the then current Term of this Agreement. In other words, there shall
be no adjustment, up or down, to the amount of severance regardless of the
amount of time remaining in the then current Term at the time of termination.
Moreover, you will remain entitled to the foregoing severance notwithstanding
the Company’s failure to extend any Term beyond its expiration date. Regarding
your Annual Bonus, by way of example should you be terminated on June 30 of
2010, you will be paid the Prorated Bonus for the year in which you were
terminated (which is equal to the Annual Bonus for such year prorated for the
period from the Effective Date through June 30), plus the balance of the Bonus
for 2010 (i.e., the Annual Bonus for the first six months of your 12 month
severance period), plus six months of the Annual Bonus for 2011 (the Annual
Bonus for the remaining 6 months of the 12 month severance period). Payment of
the foregoing severance is subject to your execution, delivery and
non-revocation of the release attached hereto as Appendix 2 within thirty
(30) days following the termination of your employment, and your resignation,
effective as of the date of your termination of employment, as an officer and/or
director of the Company or any of its subsidiaries or affiliates. The COBRA
election period will not commence until the expiration of that 12-month period.
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or the in-kind benefits to be provided, in any other calendar year. Your right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit. Payment will be provided only if the filing of the claim
for payment and completion of the reimbursement payment can reasonably be
completed by the end of the calendar year following the year in which the
expense is incurred. In order to be entitled to the foregoing in the event of
Constructive Termination, you must provide written notice, including details
describing the basis of your claim, to the Company within 60 days of the
occurrence of the event(s) giving rise to a claim of Constructive Termination
and the Company will have 30 days to remedy any non-compliance. In the event the
Company fails or is unable to remedy any non-compliance, the effective date of
your termination of employment shall be 90 days from the date the Company
received notice, unless otherwise agreed by you and the Company. Should you fail
to provide the foregoing notice, you will thereafter be barred from receiving
benefits based upon the events giving rise to the claim.     (e)   Treatment of
Grants of Equity — Any grants of equity that you may receive subsequent to the
date of this Agreement, and the disposition of such awards in the event of the
occurrence of any of the circumstances set forth in subsections (a) — (d) above,
shall be subject to the terms and conditions of the plan(s) or program(s) under
which the awards are granted; provided,

-Page 5-



--------------------------------------------------------------------------------



 



      however, that to the extent not inconsistent with such plan(s) or
program(s), any such awards will provide that, in the event of termination
pursuant to (i) subsections (a) or (b) above, or as a result of Constructive
Termination, all outstanding equity awards will immediately vest, or (ii)
subsection (c) or (d) above, other than as a result of Constructive Termination,
all unvested awards will be forfeited, subject to the discretion of the
Compensation Committee to vest some or all of such awards. In the event of a
Change of Control, you will not have the right to terminate your employment,
other than as otherwise permitted in this Agreement; however, upon such Change
of Control, all unvested equity will immediately vest and all restrictions on
any stock awarded shall lapse.     (f)   To be entitled to severance benefits
under this section you must terminate employment from the Company. For this
purpose, your termination of employment must be considered a “separation from
service” within the meaning of Code §409A(a)(2)(A)(i) and any guidance or
regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Company that result in the
creation of customer goodwill. Therefore, following the termination of
employment under this Agreement for any reason and continuing for a period of
twelve (12) months from the date of such termination, so long as the Company or
any affiliate, successor or assigns thereof is in the real estate investment
trust/mortgage servicing business/insurance agency or like business within the
Restricted Area, unless the Board of Directors approves an exception, you shall
not, directly or indirectly, for yourself or on behalf of, or in conjunction
with, any other person, persons, company, partnership, corporation, business
entity or otherwise:

  a.   Call upon, solicit, write, direct, divert, influence, or accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Company or any corporation controlling, controlled
by, under common control with, or otherwise related to the Company, including
but not limited to Walter Investment Management Corporation, Hanover Capital
Mortgage Holdings, Inc., Walter Mortgage Company, or any other affiliated
companies; or     b.   Hire away any independent contractors or personnel of the
Company and/or entice any such persons to leave the employ of the Company or its
affiliated entities without the prior written consent of the Company

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason and continuing for so long as the Company or any
affiliate, successor or assigns thereof carries on the name or like business
within the Restricted Area, you shall not, directly or indirectly, for yourself
or on behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise:

-Page 6-



--------------------------------------------------------------------------------



 



  a.   Make any statements or announcements or permit anyone to make any public
statements or announcements concerning your termination with the Company, or    
b.   Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of the Company or its affiliated entities.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that you leave the employ of the Company, you will not disclose any Company
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.   10.   If any of
the Company’s financial statements are required to be restated due to errors,
omissions, fraud, or misconduct, the Board of Directors may, in its sole
discretion but acting in good faith, direct that the Company recover all or a
portion of any past or future compensation from any Participant with respect to
any fiscal year of the Company for which the financial results are negatively
affected by such restatement. For purposes of this paragraph, errors, omissions,
fraud, or misconduct may include and is not limited to circumstances where the
Company has been required to prepare an accounting restatement due to material
noncompliance with any financial reporting requirement, as enforced by the SEC,
and the Board of Directors has determined in its sole discretion that a
participant had knowledge of the material noncompliance or the circumstances
that gave rise to such noncompliance and failed to take reasonable steps to
bring it to the attention of the appropriate individuals within the company, or
the participant personally and knowingly engaged in practices which materially
contributed to the circumstances that enabled a material noncompliance to occur.
  11.   Tax Compliance Delay in Payment. If the Company reasonably determines
that any payment or benefit due under this Agreement, or any other amount that
may become due to you after termination of employment, is subject to
Section 409A of the Code, and also determines that you are a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, upon your
termination of employment for any reason other than death (whether by
resignation or otherwise), no amount may be paid to you or on your behalf
earlier than six months after the date of your termination of employment (or, if
earlier, your death) if such payment would violate the provisions of
Section 409A of the Code and the regulations issued thereunder, and payment
shall be made, or commence to be made, as the case may be, on the date that is
six months and one day after your termination of employment (or, if earlier, one
day after your death). For this purpose, you will be considered a “specified
employee” if you are employed by an employer that has its stock publicly traded
on an established securities market or certain related entities have their stock
traded on an established securities market and you are a “key employee”, with
the exact meaning of “specified employee”, “key employee” and “publicly traded”
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.

-Page 7-



--------------------------------------------------------------------------------



 



    Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   12.  
You acknowledge and agree that you have read this letter agreement carefully,
have been advised by the Company to consult with an attorney regarding its
contents, and that you fully understand the same.   13.   It is agreed and
understood that this acceptance letter shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company. This Agreement will be interpreted under
and in accordance with the laws of the State of Florida without regard to
conflicts of laws. Any dispute over the terms and conditions or application of
this Agreement shall be resolved through binding arbitration pursuant to the
rules of the American Arbitration Association (“AAA”). The arbitration will be
heard by one arbitrator to be chosen as provided by the rules of the AAA and
shall be held in Tampa, Florida. If you prevail in the dispute, the Company will
pay your reasonable fees and costs in connection with the matter (including
attorneys fees). Whether you have prevailed or not shall be determined by the
arbitrator, or if the arbitrator declines to determine whether or not you have
prevailed, you will be deemed to have prevailed if, in the case of monetary
damages you receive in excess of 50% of what you demanded. Notwithstanding the
foregoing, in the event of a breach or threatened breach of the provisions of
section 7-9, the party that is in breach or in threatened breach acknowledges
and agrees that the other party will suffer irreparable harm that is not subject
to being cured with monetary damages and that the Company shall be entitled to
injunctive relief in a state court of the State of Florida.   14.   You and the
Company intend that payments and benefits under this Agreement comply with Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
the event that any provision of this Agreement is determined by you or the
Company to not comply with Code Section 409A, the Company shall fully cooperate
with you to reform the Agreement to correct such noncompliance to the extent
permitted under any guidance, procedure, or other method promulgated by the
Internal Revenue Service now or in the future that provides for such correction
as a means to avoid or mitigate any taxes, interest, or penalties that would
otherwise be incurred by you on account of such non-compliance.

-Page 8-



--------------------------------------------------------------------------------



 



If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me.
Very truly yours,
Walter Investment Management Corp.
By: Mark O’Brien
     Chairman and CEO
ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

                 
Signature
      Date        
 
 
 
     
 
   

-Page 9-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) to this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) to this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of the Company, or (B) conviction of, or
plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Company or its reputation or which compromises your ability to
perform your job function, and/or act as a representative of the Company, or
(C) a willful failure to attempt to substantially perform your duties (other
than any such failure resulting from your Disability), after a written demand
for substantial performance is delivered to you that specifically identifies the
manner in which the Company believes that you have not attempted to
substantially perform such duties, and you have failed to remedy the situation,
to the extent possible, within fifteen (15) business days of such written notice
from the Company or such longer time as may be reasonably required to remedy the
situation, but no longer than ninety (90) calendar days. For purposes of this
definition, no act or failure to act on your part shall be considered to be
Cause if done, or omitted to be done, by you in good faith and with the
reasonable belief that the action or omission was in the best interests of, or
were not, in fact, materially detrimental to, the Company or a Company
subsidiary. The decision to terminate your employment for Cause, to take other
action or to take no action in response to such occurrence shall be in the sole
and exclusive discretion of the Board of Directors. If the Board of Directors
terminates your employment for Cause, the Company shall deliver written notice
of such termination to you, which notice shall include the factual basis for
your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5).
“Company” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.

-Page 10-



--------------------------------------------------------------------------------



 



“Compensation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, (c) any purported
termination of your employment other than for Cause, or (d) the forced
relocation of your primary job location more than 50 miles from the Company’s
Tampa, Florida location; provided however, that any isolated, insubstantial or
inadvertent change, condition, failure or breach described under subsections (a)
— (d) above which is not taken in bad faith and is remedied by the Company
promptly after the Company’s actual receipt of notice from you as provided in
section 6(d) shall not constitute Constructive Termination. For purposes of this
Agreement, a material diminution in pay or responsibility shall not be deemed to
have occurred if: (i) the amount of your bonus fluctuates due to performance
considerations under the Company’s executive incentive plan or other Company
incentive plan applicable to you and in effect from time to time, (ii) you are
transferred to a position of comparable responsibility, status, title, office
and compensation within the Company, or (iii) you experience a reduction in
salary that is relatively comparable to reductions imposed upon all senior
executives in the Company. To be entitled to severance benefits on the basis of
Constructive Termination the event causing Constructive Termination must not be
implemented for the purpose of avoiding the restrictions of the Code
Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 to this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Company to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.
“HCM” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“JWHHC” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Prorated Bonus” shall have the meaning set forth in Section 6(a) to this
Agreement.
“Restricted Area” shall mean the real estate investment trust/mortgage
industries in which the Company competes at the time of your separation.

-Page 11-



--------------------------------------------------------------------------------



 



“Retirement” shall mean, your voluntary termination of employment after such
time as either, you have reached the age of 60, or the sum of your age and years
of service with the Company exceeds 70; provided that, in either case, you
provide the Company with at least 6 months written notice of your intention to
retire, or such lesser time as the Company may agree. For purposes of this
definition, your years of service shall include years served with any
predecessor or successor companies to the Company.
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a) to this
Agreement.

-Page 12-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between Walter Investment Management Corp., and its
subsidiaries, predecessors, successors, assigns, affiliates, insurers and
related entities, (hereinafter collectively referred to as “Employer”) and
                     (hereinafter “Employee”). In consideration for the mutual
promises set forth below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.

-Page 13-



--------------------------------------------------------------------------------



 



     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the Indemnification Agreement entered into between Employee and Employer as of
April 17, 2009.
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.

     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.

-Page 14-



--------------------------------------------------------------------------------



 



     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

              [EMPLOYEE NAME]   WALTER INVESTMENT MANAGEMENT CORP.
 
           
 
      By:              

              Date:       Name Printed:
 
           

             
 
      Title:    
 
           
 
           
 
      Date:    
 
           

-Page 15-